Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2007 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-3295 25-1190717 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 405 Lexington Avenue, New York, NY 10174-0002 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02. Departure of Directors or Principal Officers; Elections of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 15, 2006, Minerals Technologies Inc. (the Company) filed a current report on Form 8-K disclosing that Joseph C. Muscari, a member of the Board of Directors of the Company since 2005, had been named to succeed Paul R. Saueracker as chairman, president and chief executive officer of the Company, effective March 1, 2007. On December 1, 2006, the Company filed an amended current report on Form 8-K disclosing that Mr. Muscari and the Company had finalized and entered into an employment agreement with respect to his appointment as chairman, president, and chief executive officer of the Company. Both filings are incorporated herein by reference. In accordance with the terms of his employment agreement, on March 1, 2007, Mr. Muscari succeeded Mr. Saueracker as chairman, president and chief executive officer of the Company. On March 1, 2007, in connection with his retirement from the Company, Mr. Saueracker resigned as chairman, president and chief executive officer of the Company and as a director of the Company. On February 28, 2007, the Compensation Committee (the Committee) of the Board of Directors, pursuant to the 2001 Stock Award and Incentive Plan (the Plan), approved the following actions with regard to the compensation of Joseph C. Muscari, incoming President and Chief Executive Officer, John A. Sorel, Senior Vice President and Chief Financial Officer, Kenneth L. Massimine, Senior Vice President, Alain F.
